Citation Nr: 1223608	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  11-28 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether there was clear and unmistakable error in an August 2, 1990 rating decision that denied service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to October 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 1990 decision, the RO denied service connection for paranoid schizophrenia.  The Veteran was notified of that decision and apprised of his procedural and appellate rights by letter dated August 15, 1990.  He did not appeal.

2.  As to the August 1990 rating decision, the Veteran's allegation of CUE is that the evidence was not properly weighed and evaluated.
 

CONCLUSIONS OF LAW

1.  The August 1990 rating decision which denied service connection for paranoid schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

2.  The allegation of CUE in the August 1990 rating decision, which denied entitlement to service connection for schizophrenia, fails to meet the threshold pleading requirements for revision of the rating decision on the grounds of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, the VCAA is not applicable to the CUE issue.  The United States Court of Appeals for Veterans' Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision).  


II.  Legal Analysis

Service connection is granted for injury or disease incurred coincident with service, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a) (1990).  If a psychosis, such as schizophrenia, becomes manifest to a degree of 10 percent or more within one year of separation from service, such disease shall be presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309 (1990). 

In an August 2, 1990 decision, the RO denied service connection for paranoid schizophrenia.  The RO noted that the Veteran stated that he was treated for paranoid schizophrenia in service and had post-service treatment starting in 1985.  The RO denied service connection for paranoid schizophrenia because there was no evidence of any complaints or treatment for a psychiatric disorder in service, or evidence that schizophrenia became manifest to a degree of 10 percent within one year of separation from service.  The Veteran was notified of that decision and apprised of his procedural and appellate rights by letter dated August 15, 1990.  He did not appeal.

Previous determinations which are final and binding, including service connection and other matters, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

For CUE to exist: 

(1) '[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,' (2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. 



Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

To establish a CUE claim the alleged error must have been outcome determinative and the error must have been based upon the evidence of record at the time of the original decision.  See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002), cert. denied 123 S.Ct. 2574 (2003) (citations omitted).  

CUE is the kind of legal or factual error that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993), overruled in part by Simmons v. Principi, 17 Vet. App. 104 (2003).  The alleged error must be the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the error.  Id. at 44.  The improper weighing and evaluating the evidence in previous adjudications can never rise to the stringent definition of CUE.  Id.  CUE may be based on showing "that there was no evidence . . . that could have supported denial of the claim on the merits; that is, [that] all of the evidence militated in support of the claim."  Crippen v. Brown, 9 Vet. App. 412, 422 (1996); accord Link v. West, 12 Vet. App. 39, 45 (1998) (quoting Crippen to same effect).  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 does not apply to clear and unmistakable error claims.  See 38 C.F.R. § 20.1411(a).

A breach of a duty to assist cannot constitute CUE and "grave procedural error" does not render a decision of VA non-final.  Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), overruling Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  A CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  

Such an error can only constitute CUE where all evidence at the time of the prior Board decision "militated in support of the claim," or that the evidence of record 


compels the conclusion to which reasonable minds could not differ.  See Crippen, Fugo, supra. 

At the time of the August 1990 rating decision, the RO considered the Veteran's service treatment records.  These records showed that on separation examination in October 1982, the Veteran checked "yes" to the question of whether he ever had frequent trouble sleeping, depression or excessive worry, or nervous trouble.  The examiner noted that he had pressure anxiety and treatment for depression.  However, on clinical evaluation, the Veteran was described as normal and a psychiatric disorder was not diagnosed.  The Veteran was separated from service for apathy, refusal to adjust to military life, and a negative attitude.  No psychiatric disorder was diagnosed during active service.

The Veteran contends that the RO's failure to consider his aberrant behavior in service and the recommendation that he be discharged, in part, because of his apathy, constituted CUE.  He notes that apathy and aberrant behavior can be symptoms of depression and schizophrenia.  In addition, the Veteran submitted a statement from K.E.D, M.D., dated in May 2010, which stated that the Veteran's in-service apathy was as likely as not a symptom of a chronic nervous disorder.  The Veteran also argues that the August 1990 rating decision should be reversed due to CUE because it did not afford him the benefit of the doubt under 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 because Dr. D.'s statement places the evidence in equipoise.

Here, the Board finds that the Veteran has not advanced arguments alleging CUE with the requisite specificity.  His contentions that the RO failed to consider his aberrant behavior in service and that apathy and aberrant behavior can be symptoms of depression and schizophrenia amount to a dispute over how the evidence was evaluated, or the weight of probative value attached to the evidence.  Simply to allege that previous adjudications improperly weighed and evaluated the evidence, or failed to apply the benefit-of-the-doubt doctrine, can never rise to the stringent definition of CUE.  See Fugo, 6 Vet. App. at 44.  In addition, Dr. D.'s statement was made almost 20 years after the August 1990 rating decision, and cannot be considered in the CUE claim.  

The Veteran also noted that he was not diagnosed with paranoid schizophrenia in service and argues that the August 1990 rating decision should be reversed due to CUE because of this misdiagnosis.  However, as a matter of law, a medical error or change in diagnosis cannot constitute CUE.  See Russell v. Principi, 3 Vet. App. 310, 314 (1992).  Medical personnel, whether they work for VA or the service department, are not adjudicators, and as such, cannot commit CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); see also Shockley v. West, 11 Vet. App. 208 (1998) (a claim of misdiagnosis could be interpreted as either assertion of failure to satisfy duty to assist or disagreement with weighing of facts, neither of which can be clear and unmistakable error).  Similarly, an alteration in the diagnosis of a disability cannot give rise to CUE.  See Kronberg v. Brown, 4 Vet. App. 399, 401 (1993) (where new evidence resulting in a diagnosis of disease at issue was unavailable at the time of an initial application for benefits, the Board's decision that there was no CUE in the original adjudication was not arbitrary, capricious or an abuse of discretion).

Finally, the Veteran cites to the U.S. Federal Circuit Court's case of Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004) which, he states, allows a Veteran to prevail on a CUE claim based on VA's failure to develop a Veteran's claim to its optimum.  The Board notes that the holding in Moody requires that the VA has a duty to give a sympathetic reading to a veteran's filings to determine all claims for recovery supported by a liberal construction of allegations.  The holding in Moody does not provide for a grant of CUE based on any failure to develop a claim.  

For these reasons, the Board finds that the Veteran has not clearly and specifically set forth his allegations of errors of fact or law in the August 2, 1990 RO rating decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Therefore, he has not 


advanced arguments with the requisite specificity, and his motion to revise must be dismissed without prejudice to refiling. 


ORDER

 The claim for revision of the August 2, 1990 rating decision on the grounds of CUE is dismissed without prejudice to refiling.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


